Citation Nr: 1525570	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-47 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 2003 rating decision that denied service connection for loss of kidney function.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to July 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2015.


FINDINGS OF FACT

1.  In a decision of April 2003, the RO denied the claim of service connection for loss of kidney function on the basis that there was no evidence of current disability; the Veteran was notified of the decision and of his appellate rights but he did not appeal and no new and material evidence was received within the appeal period.

2.  The correct facts, as known at the time of April 2003 rating decision, were before the RO, and the law extant at the time was correctly applied.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision, which denied the Veteran's claim of service connection for loss of kidney function, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The denial of service connection for loss of kidney function in the April 2003 rating decision did not contain CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an effective date earlier than April 3, 2007, for the grant of service connection for nephrosclerosis.  See Board hearing transcript (Apr. 2015).

In January 2003, a VA examination referred the Veteran for urinalysis to check his renal status.  In February 2003, the VA examiner reported that the laboratory analyses indicate renal insufficiency.

In March 2003, the Veteran filed a claim of service connection for loss of kidney function.  In April 2003, the RO denied service connection for loss of kidney function on the basis that the February 2003 "laboratory analysis showed no loss of kidney function."  See Rating Decision (Apr. 30, 2003).  In December 2003, the Veteran filed a notice of disagreement (NOD) with the April 2003, but only as it pertained to the issue of entitlement service connection for hearing loss.

Initially, the Board finds that the April 2003 decision regarding service connection for loss of kidney function is final.  The rationale is that the Veteran was notified of his appellate rights but he did not appeal and no new and material evidence was received within the appeal period.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  In this regard, the December 2003 NOD expressly stated that the Veteran "would like to appeal the decision concerning 'Hearing Loss.'"  He then discussed only hearing loss within the body of the NOD.  The hearing loss NOD cannot reasonably interpreted to include disagreement with the kidney function claim.
 
On April 3, 2007, the Veteran filed an application to reopen the claim of service connection for renal insufficiency, which was previously characterized as loss of kidney function.  Thereafter, in March 2008, the RO awarded service connection for nephrosclerosis, effective April 3, 2007, which was the date of the claim to reopen.  In May 2008, the Veteran sought an earlier effective date for service connection for nephrosclerosis expressly on the basis of CUE in the prior April 2003 rating decision.  He contends that the effective date should be March 13, 2003, the date of the previously denied claim.  To prevail, the Veteran must overcome the finality of the April 2003 rating decision.

The only way to overcome the finality of a decision is to request revision of the decision based on CUE.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Where evidence establishes such error, the prior decision will be reversed.  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).

CUE is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a three-part test to determine whether a prior decision was based on CUE: (1) either the correct facts, as the facts were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had the error not been made, the outcome would have changed; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The Veteran contends that in its April 2003 rating decision, the RO should have concluded that the February 2003 VA examiner's opinion provided sufficient evidence of loss of kidney function to warrant service connection.  See Board hearing transcript (Apr. 2015); Substantive Appeal 1 (Nov. 2009).  This is simply an allegation that the RO improperly weighed and evaluated the evidence, which may not support a finding of CUE.  See Fugo, 6 Vet. App. at 43-44.

The Veteran also contends that the RO failed to consider evidence from his private physicians, Dr. Osorio and Dr. Jeffers, which show renal insufficiency as early as January 2003.  The Veteran submitted these private records to VA in July 2007.  Significantly, review for CUE in a prior rating decision is limited to the evidence of record at the time of the decision.  See Russell, 3 Vet. App. at 313-14.  Accordingly, records submitted in 2007 cannot serve as basis for CUE in an April 2003 rating decision because they were not before the RO either expressly so or constructively so (such as with VA-generated records).

Finally, any contention that the RO failed to undertake additional development, to include testing or obtaining medical records, is not a basis for CUE.  Cook v. Principi, 318 F. 3d 1334, 1345-47 (Fed. Cir. 2002) (holding that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE).  That is, any failure in fulfilling VA's duty to assist cannot be CUE.  See, e.g., 38 C.F.R. § 20.1403(d)(2) (pertaining to Board CUE).

In sum, the Board finds that the correct facts, as known at the time of April 2003 rating decision, were before the RO, and the law extant at the time was correctly applied.  Accordingly, there was no CUE in the April 2003 rating decision based on the Veteran's specific allegations of CUE.


ORDER

The request to revise or reverse the April 2003 rating decision that denied service connection for loss of kidney function, on the basis of CUE, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


